         CASE 0:19-cv-01653-PJS-DTS Document 1 Filed 06/24/19 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MINNESOTA


    MARDEN’S ARK, INCORPORATED,                       Case no.
    individually and on behalf of all others
    similarly situated,
                                                      CLASS ACTION COMPLAINT
                  Plaintiff,

    v.                                                DEMAND FOR JURY TRIAL

    UNITEDHEALTH GROUP
    INCORPORATED, a Delaware corporation,

                  Defendant.


              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff Marden’s Ark, Inc. (“Marden’s Ark” or “Plaintiff”) brings this Class Action

Complaint and Demand for Jury Trial (“Complaint”) against Defendant UnitedHealth Group

Incorporated (“UnitedHealth” or “Defendant”) to stop its practice of placing unsolicited calls

using “an artificial or prerecorded voice” to users of cellular telephone numbers nationwide, and

to obtain redress for all injured by Defendant’s conduct. Plaintiff, for its Complaint, alleges as

follows upon personal knowledge as to itself and its own acts and experiences, and, as to all

other matters, upon information and belief, including investigation conducted by its attorneys.

                                   NATURE OF THE ACTION

         1.     Defendant UnitedHealth provides healthcare coverage and benefits services to

consumers throughout the United States.1




1
    http://www.unitedhealthgroup.com/About.aspx.

                                                                                                     1
      CASE 0:19-cv-01653-PJS-DTS Document 1 Filed 06/24/19 Page 2 of 13



       2.      Defendant made (and continues to make) repeated and unsolicited prerecorded

telephone calls to cellular telephone subscribers without consent in violation of the Telephone

Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”).

       3.      By making these prerecorded calls, Defendant caused Plaintiff and the members

of the Classes actual harm and cognizable legal injury. This includes the aggravation and

nuisance and invasions of privacy that result from the receipt of such calls, in addition to the

wear and tear on their cellular telephones, consumption of battery life, lost cellular minutes, loss

of value realized for the monies cellular telephone subscribers paid to their wireless carriers for

the receipt of such calls, in the form of the diminished use, enjoyment, value, and utility of their

cellular telephone plans. Furthermore, Defendant made the calls knowing they interfered with

Plaintiff and the other Class members’ use and enjoyment of, and the ability to access their

cellphones, including the related data, software, and hardware components.

       4.      The TCPA was enacted to protect telephone subscribers from prerecorded phone

calls like those alleged and described herein. In response to Defendant’s unlawful conduct,

Plaintiff files this lawsuit seeking injunctive relief, requiring Defendant to cease all prerecorded

telephone calling activities to cellular telephone subscribers without first obtaining prior express

consent, as well as an award of statutory damages to the members of the Classes under the TCPA

as wells as costs.

                                             PARTIES

       5.      Plaintiff is Youngsville, North Carolina resident.

       6.      Defendant UnitedHealth is a Delaware corporation with a principal place of

business located at 9900 Bren Road East, Minnetonka, Minnesota 55343. Defendant conducts

business throughout this District and the United States.




                                                                                                       2
      CASE 0:19-cv-01653-PJS-DTS Document 1 Filed 06/24/19 Page 3 of 13



                                JURISDICTION AND VENUE

       7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1331, as the action arises under the TCPA, which is a federal statute.

       8.      This Court has personal jurisdiction over Defendant because Defendant is

headquartered in this District, and because the wrongful conduct giving rise to this case occurred

in, was directed to, and/or emanated from this District.

       9.      Venue is proper in this District under 28 U.S.C. § 1391(b) because Defendant

resides in this District, conducts a significant amount of business within this District and markets

to this District, and because the wrongful conduct giving rise to this case occurred in, was

directed to, and/or emanated from this District.

                           COMMON FACTUAL ALLEGATIONS

       10.     In recent years, companies such as Defendant have turned to prerecorded calling

as a way to communicate with telephone subscribers concerning both marketing and

informational calls.

       11.     In order to legally place prerecorded calls to cellular phone numbers it must

receive the cell phone subscriber’s prior express consent to do so for informational calls and

written prior express consent for pre-recorded marketing calls.

       12.     However, in practice, when placing these prerecorded calls to cellular telephone

subscribers, Defendant fails to obtain the appropriate consent as required by the TCPA to make

such calls.

       13.     In addition, Defendant continues to place prerecorded telephone calls to cell

phone subscribers even after they have opted to no longer receive them.




                                                                                                    3
      CASE 0:19-cv-01653-PJS-DTS Document 1 Filed 06/24/19 Page 4 of 13



       14.     For various reasons, cellular telephone subscribers deactivate and relinquish their

cellular telephone numbers. Once deactivated, the cellular telephone carrier reassigns the number

to another subscriber – a practice known as “recycling.” Recycling times (i.e., the time between

deactivation and reassignment) vary across carriers, generally ranging from 30 days to six

months depending on location and demand. During the recycling period, the cellular telephone

number is considered disconnected.

       15.     In some instances, the prior owner of a recycled telephone number may have

consented to receiving prerecorded calls from Defendant. But, even if the prior owner

consented, that consent does not transfer to the new recycled cellular telephone number’s owner.

Ultimately, new owners of recycled cellular telephone numbers are given no choice in receiving,

addressing, and in paying for Defendant’s prerecorded calls.

       16.     In response to the liability risk associated with recycled numbers, numerous

commercially available services exist to help companies that call others using an artificial or

prerecorded voice, such as Defendant, identify recycled numbers and non-consenting cellular

subscribers. For instance, companies such as Infutor, Nextmark List, and Contact Center

Compliance advertise their ability to instantly identify and flag disconnected telephone numbers

from cellular telephone number data lists on a recurring basis (such as weekly or monthly). This

type of service can identify disconnected numbers before they are recycled, thereby alerting

companies such as Defendant that any consent associated with those telephone numbers has been

terminated.

       17.     Despite the industry guidelines, the commercial availability of programs that help

callers filter out recycled numbers, and the obvious lack of consent associated with recycled




                                                                                                   4
         CASE 0:19-cv-01653-PJS-DTS Document 1 Filed 06/24/19 Page 5 of 13



numbers, Defendant fails to take the necessary steps to insure that its prerecorded calls are placed

only to consenting recipients.

         18.      Rather, in an effort to increase revenue and skirt additional costs, Defendant

simply treats the new recycled cellular telephone number owner as if he or she were the previous

owner. As such, if the previous owner gave consent to receive Defendant’s prerecorded calls,

Defendant continues to treat that consent as the consent of the new (unassociated) owner. New

owners are then forced to incur the cost and annoyance of receiving Defendant’s prerecorded

calls.

         19.      Worse yet, sometimes these unwanted calls continue for years (as in the present

case) as the company continues to call the recycled number and does not update its caller details

despite the new subscriber alerting the company that they are calling for the owner who no

longer subscribes to the cell phone number.

         20.      Defendant knowingly made (and continues to make) unsolicited prerecorded calls

without the prior express consent of the call recipients. In so doing, Defendant not only invaded

the personal privacy of Plaintiff and members of the putative Classes, but also intentionally and

repeatedly violated the TCPA.

         21.      Complaints about Defendant’s calling cellular telephone subscribers without

consent and after they requested to not be called again are numerous:

         •     “United Health Care, reminding someone I've never heard of about an appointment.
               They call all the time from different numbers, but at least they leave a message. I've
               been through the wrong number thing with them and others in the past. They won't
               remove the number because I'm not the person who gave it to them. Until that person
               updates their records, the calls will continue. I just add the number to my blocked
               numbers list.”2




2 https://800notes.com/Phone.aspx/1-612-435-8142

                                                                                                    5
      CASE 0:19-cv-01653-PJS-DTS Document 1 Filed 06/24/19 Page 6 of 13



       •     “do not have this insurance, get phone calls from this number all the time concerning
             someone I do not know...they gave my cell phone number as their phone number n I
             want to have it removed: REMOVE MY NUMBER 361-389-7273 immediately!!!”3

       •      “I constantly get "courtesy calls" from what they say is United Health Care. I
             contacted customer service to have my name put on the "do not call" list but calls still
             come in. Very annoying.”4

       •     “I get this call every other day on my cell phone. I don't have United Healthcare.
             But they're leaving a message for my father, reminding him to get a flu shot. I know
             he never gave them my cell phone number as a contact, so not sure why they're
             calling me about this.”5

       •     “Apparently repeatedly asking them to take my number off of their telemarketing list
             does no good.”6

                               FACTS SPECIFIC TO PLAINTIFF

       22.      Over the time span of approximately three years, Plaintiff received repeated

prerecorded telephone calls on its cellular telephone number from Defendant’s telephone number

612-435-8142.

       23.      When Plaintiff answered the calls from telephone number 612-435-8142, Plaintiff

was greeted each time by a prerecorded voice identifying the call from UnitedHealthcare, asking

to speak to “Tremaine.” Plaintiff would then be instructed to press #1 if the recipient was

Tremaine, and to press #2 if not to be opted out. Plaintiff pressed #2 numerous times when

receiving calls from Defendant in attempt to stop the calls.

       24.      However, Defendant continued to call Plaintiff from 612-435-8142 despite

Plaintiff’s repeated attempts to stop the calls using Defendant’s own automated process that

Defendant designed.




3 Id.
4 https://800notes.com/Phone.aspx/1-612-435-8142/2
5 Id.
6 Id.

                                                                                                    6
         CASE 0:19-cv-01653-PJS-DTS Document 1 Filed 06/24/19 Page 7 of 13



         25.   Frustrated at receiving the unwanted prerecorded calls, Plaintiff tried calling the

telephone number 612-435-8142 in order to stop the calls. However, Plaintiff could not speak to

anyone because a prerecorded voice instructed Plaintiff to input Tremaine’s date of birth in order

to continue and Plaintiff does not know a Tremaine or Tremaine’s date of birth.

         26.    Plaintiff was determined to get the calls to stop since they continued to call.

Plaintiff called a different number that UnitedHealth uses, and upon being connected to a

representative, provided its phone number and informed Defendant’s representative that Plaintiff

is not familiar with anyone named “Tremaine” and to stop calling Plaintiff’s cell phone number.

The representative informed Plaintiff that its phone number would be removed from its system.

         27.   Despite Plaintiff’s call to UnitedHealth, Plaintiff continued to receive pre-

recorded calls on Plaintiff cellular phone. Plaintiff called another UnitedHealth phone number

Plaintiff found on its website and provided its phone number to the representative. Plaintiff then

explained that the calls are for “Tremaine,” not Plaintiff, and demanded that the calls to stop. The

representative assured Plaintiff that Plaintiff’s phone number would be removed from their

system.

         28.   Again, despite Plaintiff’s requests for UnitedHealth to stop calling, the calls

continued to the cellular telephone. On September 21, 2017 and October 20, 2017, Plaintiff

received two additional prerecorded telephone calls from Defendant using 612-435-8142.

         29.   Defendant continues to call Plaintiff’s phone number to this day several years

later.

         30.   On one of the calls, the pre-recorded message was regarding a flu shot. Some of

the other calls may have been marketing messages.

         31.   Telephone number 612-435-8142 is owned or operated by Defendant.




                                                                                                     7
      CASE 0:19-cv-01653-PJS-DTS Document 1 Filed 06/24/19 Page 8 of 13



       32.     During all relevant times, Plaintiff did not have a relationship with UnitedHealth,

or any of its affiliated companies, and never requested that UnitedHealth place prerecorded calls

to it. Simply put, UnitedHealth did not possess Plaintiff’s prior express consent to place a

telephone call to Plaintiff using a prerecorded voice.

       33.     By making unauthorized prerecorded telephone calls as alleged herein,

UnitedHealth has caused cell phone subscribers actual harm in the form of annoyance, nuisance,

and invasion of privacy. In addition, the calls disturbed Plaintiff’s use and enjoyment of its

phone, in addition to the wear and tear on the phone’s hardware (including the phone’s battery)

and the consumption of memory on Plaintiff’s phone. In the present case, a cell phone subscriber

could be subjected to many unsolicited prerecorded telephone calls as UnitedHealth does not

take care to ensure that the recipients of its prerecorded calls have given their prior express

written consent to be called.

       34.     In order to redress these injuries, Plaintiff, on behalf of itself and Classes of

similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits unsolicited prerecorded telephone calls to cellular

telephones.

       35.     On behalf of the Classes, Plaintiff seeks an injunction requiring UnitedHealth to

cease all unsolicited prerecorded telephone calling activities and an award of statutory damages

to the class members, together with costs.

                                    CLASS ALLEGATIONS

       36.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of itself and all others similarly situated and seeks certification of

the following two Classes:




                                                                                                     8
      CASE 0:19-cv-01653-PJS-DTS Document 1 Filed 06/24/19 Page 9 of 13



               Prerecorded No Consent Class: All persons in the United States from
               four years prior to the filing of this action who (1) Defendant (or a third
               person acting on behalf of Defendant) called, (2) on their cellular
               telephone number, (3) using a prerecorded voice, and (4) for whom
               Defendant claims it obtained prior express consent in the same manner as
               Defendant claims it supposedly obtained prior express consent to call the
               Plaintiff.

               Prerecorded Stop Class: All persons in the United States from four years
               prior to the filing of this action who (1) Defendant (or a third person acting
               on behalf of Defendant) called, (2) on their cellular telephone number, (3)
               using a prerecorded voice, (4) after the person indicated through
               Defendant’s automated system or to Defendant’s live representative that
               s/he no longer wished to receive calls from Defendant.

       37.     The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or their

parents have a controlling interest and their current or former employees, officers and directors;

(3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the class; (5) the legal representatives, successors or assigns of any such excluded persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released. Plaintiff anticipates the need to amend the class definition following appropriate

discovery.

       38.     Numerosity: The exact size of the Classes are unknown and not available to

Plaintiff at this time, but it is clear that individual joinder is impracticable. On information and

belief, Defendant placed prerecorded telephone calls to thousands of cellular telephone

subscribers who fall into the definition of the Classes. Members of the Classes can be easily

identified through Defendant’s records.

       39.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Classes, and those questions predominate over any



                                                                                                       9
      CASE 0:19-cv-01653-PJS-DTS Document 1 Filed 06/24/19 Page 10 of 13



questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:

               (a) whether Defendant’s conduct constitutes a violation of the TCPA;

               (b) whether Defendant made prerecorded telephone calls to members of the
                   Classes without first obtaining prior express consent to make the calls;

               (c) whether Defendant made prerecorded telephone calls to members of the
                   Prerecorded Stop Call Class after being told by members of the Prerecorded
                   Stop Call Class to stop doing so; and

               (d) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       40.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Classes, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no

defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

this action on behalf of the members of the Classes, and have the financial resources to do so.

Neither Plaintiff nor his counsel has any interest adverse to the Classes.

       41.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Classes and as

wholes, thereby requiring the Court’s imposition of uniform relief to ensure compatible

standards of conduct toward the members of the Classes and making final class-wide injunctive

relief appropriate. Defendant’s business practices apply to and affect the members of the Classes

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Classes as wholes, not on facts or law applicable only to Plaintiff. Additionally, the

damages suffered by individual members of the Classes will likely be small relative to the

burden and expense of individual prosecution of the complex litigation necessitated by




                                                                                                  10
      CASE 0:19-cv-01653-PJS-DTS Document 1 Filed 06/24/19 Page 11 of 13



Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to

obtain effective relief from Defendant’s misconduct on an individual basis. A class action

provides the benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court.

                                FIRST CAUSE OF ACTION
                            Telephone Consumer Protection Act
                            (Violations of 47 U.S.C. § 227 et seq.)
                (On Behalf of Plaintiff and the Prerecorded No Consent Class)

       42.     Plaintiff incorporates the foregoing factual allegations as if fully set forth herein.

       43.     Defendant made prerecorded telephone calls to cellular telephone numbers

belonging to Plaintiff and other members of the Prerecorded No Consent Class without first

obtaining prior express consent to receive such calls.

       44.     By making the unsolicited telephone calls to Plaintiff and the Prerecorded No

Consent Class members’ cellular telephones without their prior express consent, and by utilizing

a prerecorded voice to make those calls, Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii).

       45.     As a result of Defendant’s unlawful conduct, Plaintiff and the members of the

Prerecorded No Consent Class are each entitled a minimum of Five Hundred Dollars ($500.00)

in damages for each such violation of the TCPA.

       46.     In the event that the Court determines that Defendant’s conduct was willful and

knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages

recoverable by Plaintiff and the other members of the Prerecorded No Consent Class.

                                SECOND CAUSE OF ACTION
                             Telephone Consumer Protection Act
                                 (Violation of 47 U.S.C. § 227)
                     (On Behalf of Plaintiff and the Prerecorded Stop Class)

       47.     Plaintiff incorporates by reference paragraphs 1-40 as if fully set forth herein.




                                                                                                    11
      CASE 0:19-cv-01653-PJS-DTS Document 1 Filed 06/24/19 Page 12 of 13



       48.     Defendant made unsolicited and unwanted prerecorded calls to telephone

numbers belonging to Plaintiff and the other members of the Prerecorded Stop Class on their

cellular telephones after they had informed Defendant, orally and/or through the Defendant’s

automated prompt system, that they no longer wished to receive such calls from Defendant.

       49.     By making unsolicited telephone calls to Plaintiff and other members of the Pre-

recorded Stop Class’s cellular telephones using a prerecorded voice after they requested to no

longer receive such calls, Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) by doing so without

prior express consent.

       50.     As a result of Defendant’s unlawful conduct, Plaintiff and the members of the

Prerecorded Stop Class suffered actual damages in the form of monies paid to receive the

unsolicited telephone calls on their cellular phones and, under Section 227(b)(3)(B), are each

entitled to, inter alia, a minimum of $500 in damages for each such violation of the TCPA.

Should the Court determine that Defendant’s conduct was willful and knowing, the Court may,

pursuant to Section 227(b)(3), treble the amount of statutory damages recoverable by Plaintiff

and the other members of the Prerecorded Stop Class.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

       1.      An order certifying the Classes as defined above, appointing Plaintiff as the

representative of the Classes, and appointing Plaintiff’s counsel as Class Counsel;

       2.      An award of money damages;

       3.      An order declaring that Defendant’s actions, as set out above, violate the TCPA;




                                                                                                 12
      CASE 0:19-cv-01653-PJS-DTS Document 1 Filed 06/24/19 Page 13 of 13



       4.      An injunction requiring Defendant to cease all unsolicited prerecorded calling

activities, and otherwise protecting the interests of the Classes; and

       5.      Such other and further relief that the Court deems reasonable and just.

                                       JURY DEMAND

       Plaintiff requests a trial by jury of all claims that can be so tried.

                                               Respectfully Submitted,

                                               MARDEN’S ARK, INC., individually and on
                                               behalf of class of similarly situated individuals

Dated: June 24, 2019                           By: /s/ Ryan Peterson
                                               Ryan D. Peterson (#0389607)
                                               Peterson Legal, PLLC
                                               5201 Eden Avenue, Suite 300
                                               Edina, Minnesota 55436
                                               Phone: (612) 367-6568
                                               Fax: (612) 295-0415
                                               ryan@peterson.legal

                                               Stefan Coleman (pro hac motion vice forthcoming)
                                               Law Offices of Stefan Coleman, P.A.
                                               law@stefancoleman.com
                                               201 S. Biscayne Blvd, 28th Floor
                                               Miami, FL 33131
                                               Phone: (877) 333-9427
                                               Fax: (888) 498-8946

                                               Avi R. Kaufman (pro hac vice motion forthcoming)
                                               Kaufman P.A.
                                               kaufman@kaufmanpa.com
                                               400 NW 26TH Street
                                               Miami, FL 33127
                                               Phone: (305) 469-5881

                                               Attorneys for Plaintiff and the putative Classes




                                                                                                   13
